Citation Nr: 0421019	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus with 
plantar fasciitis.

2.  Entitlement to service connection for pes planus with 
plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in No. Little Rock, Arkansas.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge sitting in Washington, D.C., in April 2003.  The 
veteran withdrew her request for a hearing by correspondence 
dated in February 2003.

The veteran's claim of entitlement to service connection for 
pes planus with plantar fasciitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  In a September 2000 rating decision the RO denied a claim 
for service connection for pes planus with plantar fasciitis, 
based upon a finding that the evidence revealed the disorder 
existed prior to service, and was not worsened during active 
service.

2.  Evidence added to the record since the September 2000 
rating decision includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for pes planus with plantar 
fasciitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of 
the favorable determination to reopen this claim, the Board 
finds that there is no need to discuss VA's compliance with 
the requirements of the VCAA.

Under governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from 
injury suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 

Under the 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective for claims filed on 
or after August 29, 2001.  Since the veteran's request to 
reopen her claim for service connection was received in 
October 2001, this version of 38 C.F.R. § 3.156(a) applies in 
the veteran's case.

Analysis.  In an August 2000 rating decision prior to the 
veteran's separation from service, the RO denied her claim 
for service connection for bilateral pes planus with plantar 
fasciitis, based in part on her December 1989 enlistment 
examination which noted mild asymptomatic pes planus, and a 
July 2000 VA examination which found the veteran's feet to be 
within normal limits.  The veteran appealed this decision and 
was informed that this was a proposed rating decision.  A 
final decision would be made after her separation from 
service.  As such her notice of disagreement could not be 
accepted at that time.  

Subsequently in a September 2000 rating decision, the RO 
denied the veteran's claim for service connection.  The 
veteran was notified of that decision and did not appeal.  
The determination subsequently became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104 (2003).  

In October 2001, the veteran reopened her claim and submitted 
an October 2001 letter from Jesse B. Burks, D.P.M., which 
noted the veteran had mild gastroc equines bilateral as well 
as significant pes planus deformity with associated plantar 
fasciitis.  The veteran had complained of foot pain which had 
worsened over the past 10 years while she had been in the 
military.  Dr. Burks noted that after discussing her history 
of military activity and the physical requirements associated 
with it, he opined that:

I do feel there is a connection between 
the persistent pain in her feet and her 
prior military history.

In a VA examination in January 2002 the examiner did not 
indicate that he had reviewed the veteran's claims file.  He 
noted her chief complaint was that her arches and heels had 
hurt her for years.  She had some tenderness during service 
when standing.  Now whenever she had to stand very long, her 
arches and heels bothered her.  She had never had custom 
orthotics.  The examiner's impression was congenital 
pronation, bilaterally with congenital semirigid low medial 
arches with pronation.  He opined that:

Without direct injury or other problems 
from service, this type of foot will 
occasionally and even chronically be 
tender.  There is simply a lot of stress 
through the arch due to the pronation.

The Board finds that the evidence added to the claims file 
since the September 2000 rating decision, including the 
October 2001 letter from Dr. Burks, constitutes new evidence 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. 510.  As this medical opinion was not of 
record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.


ORDER

The claim for entitlement to service connection for pes 
planus with plantar fasciitis is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to her service connection claim by 
correspondence in September 2000.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

The veteran, in essence, contends that her pes planus with 
plantar fasciitis was aggravated during service.  

The veteran's December 1989 enlistment examination reflects 
that she had mild pes planus with no symptoms prior to 
service.  Service medical records reflect that she was seen 
on several occasions, beginning in December 1990, for foot 
problems.  In January 1991 she was given a physical profile 
which precluded running because of foot problems.  Plantar 
fasciitis due to pes planus was noted.  It was noted that she 
had not had any problems while in "BMTS" but that pain 
started while in "tech school while marching."  In November 
1993, she twisted her ankle and was on crutches.  In December 
1993, he fell off a bed and hurt her left foot.  She was 
again on crutches.  In June 1998, she was seen for pain in 
her feet and plantar fasciitis was again diagnosed.  She 
received physical therapy for foot problems in March and 
April 2000.  When seen in June 2000, she reported that her 
foot problems were worse.

As noted above, Dr. Burks has provided a medical opinion in 
October 2001 to the effect that the veteran had significant 
pes planus deformity with associated plantar fasciitis; and 
that there was a connection between the persistent pain in 
her feet and her prior military history.

While the veteran underwent a VA examination in January 2002, 
the examiner did not indicate he had reviewed the claims 
file.  His impression was congenital pronation, bilaterally, 
and semirigid low medial arches with pronation.  He noted 
that without direct injury or other problems from service, 
this type of foot will occasionally and even chronically be 
tender.  However, he did not comment on the extensive service 
medical records which reveal several complaints of foot pain 
and some injuries reported in service.  There are also 
several medical profiles in service due to foot pain.  

The Board has determined that clarification of the medical 
opinions is necessary. Another podiatry examination and 
medical opinion are required.  Additionally, the Board 
observes that medical records from Dr. Burks have not been 
made available for review and should be secured.

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who may have 
information pertinent to her claim.  The 
RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

In particular, the RO should attempt to 
obtain the medical records relied upon by 
Dr. Burks for the opinion he provided in 
support of the veteran's claim.

2.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements for the 
veteran to be afforded a podiatry 
examination to evaluate her pes planus 
with plantar fasciitis.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.   The examiner should 
elicit a detailed history from the 
veteran regarding foot problems she had 
prior to service, during service, and 
since service.  The examiner should order 
any tests or special studies that are 
needed to provide diagnoses of all foot 
disorders found on the examination.  
Based upon review of the pertinent 
records in the claims folder, to include 
the service medical records and the 
opinion of Dr. Burks, as well as 
interview and examination of the veteran, 
the examiner should provide opinions as 
to the following:

?	Did the veteran's pes planus 
increase in severity during her 10 
years of military service beyond the 
natural progression of the disorder?  
An increase in severity of the 
disease means a permanent increase 
in the underlying condition itself 
as contrasted to a temporary 
worsening of symptoms.

?	Is it at least as likely as not that 
the veteran's plantar fasciitis 
began during her military service 
and can the impairment associated 
with this condition be distinguished 
from impairment due to pes planus?

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for pes planus with plantar 
fasciitis.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be issued a 
supplemental statement of the case 
(SSOC).  They should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vets. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



